EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Zhichong Gu, Reg. No. 56543, on 05/31/2022.

Please replace all previous claim listings with the following: 

1.	(Currently Amended)	A computer-implemented method, comprising:
receiving a request for an organization migration to move complete application data and application services of a specific organization accessed by first users and hosted at a source system instance in a multi-tenant computing system to a target system instance in the multi-tenant computing system, wherein second complete application data and second application services of a second organization different from the specific organization are accessed by second users different from the first users and hosted at the source system instance ;
based at least in part on operational parameters set forth in the request for the requested organization migration, selecting a time window to execute a set of migration specific actions in the organization migration; 
monitoring computing resource usages of one or both of the source system instance and the target system instance in the multi-tenant computing system in the selected time window to execute the set of migration specific actions in the organization migration;
in response to determining, based at least in part on the monitored computing resource usages in the time window, that computing resources are available, enqueuing the organization migration for carrying out the organization migration to move the complete application data and the application services of the specific organization from the source system instance to the target system instance in the selected time window while keeping the second complete application data and application services of the second organization in the source system instance;
wherein the requested organization migration is in a plurality of requested organization migrations that are scheduled to be migrated within the selected time window; wherein two or more requested organization migrations including the requested organization migration are grouped in a batch that is enqueued at one time;
wherein the plurality of requested organization migrations is grouped into multiple batches with different priorities based at least in part on a schedule policy and respective operational parameters specified for individual requested organization migrations in the plurality of requested organization migrations. 

2. 	(Original)	The method as recited in Claim 1, further comprising: validating the operational parameters in the request for the organization migration before enqueuing the organization migration.

3. 	(Canceled)

4. 	(Canceled)
		
5. 	(Original)	The method as recited in Claim 1, wherein the organization migration is enqueued in response to determining that enqueuing is allowed with a database node used by the target system instance to provide database services to one or more data partitions designated to host the migrated application data of the organization.

6. 	(Previously Presented)	The method as recited in Claim 1, further comprising throttling enqueuing organization migrations in the selected time window to prevent overloading one or both of the source system instance and the target system instance. 

7. 	(Original)	The method as recited in Claim 1, wherein a migration user is provided with a single user interface to schedule, reschedule, update, delete, or monitor one or more requested organization migrations.

8. 	(Currently Amended)	One or more non-transitory computer readable media storing a program of instructions that is executable by a device to perform:
receiving a request for an organization migration to move complete application data and application services of a specific organization accessed by first users and hosted at a source system instance in a multi-tenant computing system to a target system instance in the multi-tenant computing system, wherein second complete application data and second application services of a second organization different from the specific organization are accessed by second users different from the first users and hosted at the source system instance ;
based at least in part on operational parameters set forth in the request for the requested organization migration, selecting a time window to execute a set of migration specific actions in the organization migration; 
monitoring computing resource usages of one or both of the source system instance and the target system instance in the multi-tenant computing system in the selected time window to execute the set of migration specific actions in the organization migration;
in response to determining, based at least in part on the monitored computing resource usages in the time window, that computing resources are available, enqueuing the organization migration for carrying out the organization migration to move the complete application data and the application services of the specific organization from the source system instance to the target system instance in the selected time window while keeping the second complete application data and application services of the second organization in the source system instance;
wherein the requested organization migration is in a plurality of requested organization migrations that are scheduled to be migrated within the selected time window; wherein two or more requested organization migrations including the requested organization migration are grouped in a batch that is enqueued at one time;
wherein the plurality of requested organization migrations is grouped into multiple batches with different priorities based at least in part on a schedule policy and respective operational parameters specified for individual requested organization migrations in the plurality of requested organization migrations. 

9. 	(Original)	The media as recited in Claim 8, wherein the program of instructions is executable by a device to further perform: validating the operational parameters in the request for the organization migration before enqueuing the organization migration.

10. 	(Canceled)

11. 	(Canceled)

12. 	(Original)	The media as recited in Claim 8, wherein the organization migration is enqueued in response to determining that enqueuing is allowed with a database node used by the target system instance to provide database services to one or more data partitions designated to host the migrated application data of the organization.

13. 	(Previously Presented)	The media as recited in Claim 8, wherein the program of instructions is executable by a device to further perform: throttling enqueuing organization migrations in the selected time window to prevent overloading one or both of the source system instance and the target system instance. 

14. 	(Original)	The media as recited in Claim 8, wherein a migration user is provided with a single user interface to schedule, reschedule, update, delete, or monitor one or more requested organization migrations.

15. 	(Currently Amended)	A system, comprising:
	one or more computing processors;
one or more non-transitory computer readable media storing a program of instructions that is executable by the one or more computing processors to perform:
receiving a request for an organization migration to move complete application data and application services of a specific organization accessed by first users and hosted at a source system instance in a multi-tenant computing system to a target system instance in the multi-tenant computing system, wherein second complete application data and second application services of a second organization different from the specific organization are accessed by second users different from the first users and hosted at the source system instance ;
based at least in part on operational parameters set forth in the request for the requested organization migration, selecting a time window to execute a set of migration specific actions in the organization migration; 
monitoring computing resource usages of one or both of the source system instance and the target system instance in the multi-tenant computing system in the selected time window to execute the set of migration specific actions in the organization migration;
in response to determining, based at least in part on the monitored computing resource usages in the time window, that computing resources are available, enqueuing the organization migration for carrying out the organization migration to move the complete application data and the application services of the specific organization from the source system instance to the target system instance in the selected time window while keeping the second complete application data and application services of the second organization in the source system instance;
wherein the requested organization migration is in a plurality of requested organization migrations that are scheduled to be migrated within the selected time window; wherein two or more requested organization migrations including the requested organization migration are grouped in a batch that is enqueued at one time;
wherein the plurality of requested organization migrations is grouped into multiple batches with different priorities based at least in part on a schedule policy and respective operational parameters specified for individual requested organization migrations in the plurality of requested organization migrations. 

16. 	(Original)	The system as recited in Claim 15, wherein the program of instructions is executable by a device to further perform: validating the operational parameters in the request for the organization migration before enqueuing the organization migration.

17. 	(Canceled)

18. 	(Canceled)

19. 	(Original)	The system as recited in Claim 15, wherein the organization migration is enqueued in response to determining that enqueuing is allowed with a database node used by the target system instance to provide database services to one or more data partitions designated to host the migrated application data of the organization.

20. 	(Previously Presented)	The system as recited in Claim 15, wherein the program of instructions is executable by a device to further perform: throttling enqueuing organization migrations in the selected time window to prevent overloading one or both of the source system instance and the target system instance. 

21. 	(Original) 	The system as recited in Claim 15, wherein a migration user is provided with a single user interface to schedule, reschedule, update, delete, or monitor one or more requested organization migrations.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record, Ahmed et al. Pub. No. US 2017/0364387 A1 (hereafter Ahmed) teaches one or more computer processors determine a target host computer available for a migration of a virtual machine from a source host computer. The one or more computer processors identify one or more resources of the target host computer with one or more predictive errors. The one or more computer processors determine whether the virtual machine uses one or more of the identified one or more resources with one or more predictive errors. The one or more computer processors rank a migration path for the virtual machine from the source host computer to the target host computer with a designation. The one or more computer processors create a target host map, wherein the target host map indicates at least one migration path for the virtual machine from the source host computer to the target host computer.
Sethuramalingam et al. Pat. No. US 10,673,716 B1 (hereafter Sethuramalingam) teaches graph-based generation of dependency-adherent execution plans for data center migration are described. One or more agents and/or connectors can be deployed to a first network to collect data that can be used, by a server migration service, to identify resources operating in the first network and dependencies between the resources. A graph of the resources can be constructed and processed to remove any bi-dependencies and cycles from the graph that may exist. The resulting graph can be topologically sorted and used to automatically generate a migration plan for the resources that preserves dependencies between resources so that upon each resource being migrated, its inter-resource dependencies are satisfied.
Cooper et al. Pat. No. US 8,417,973 B2 (hereafter Cooper) teaches managing power-consumption, for use in a storage system comprising first data stored on one or more storage devices is provided. A receiver receives a policy comprising a power-management parameter, a first parameter and a rule associated with the policy. An analyser, responsive to receipt of a policy, analyzes second data associated with the rule. A determiner, responsive to the analysis, determines third data in accordance with the second data. The third data is associated with migration of the first data.
Neither Ahmed nor Sethuramalingam nor Cooper renders obvious the combination set forth in the independent claims. That is, the claims require scheduling and carrying out a plurality of organization migrations within a selected time window. The computing system hosts a relatively large number of organizations or tenants and migrates all of the application services and application date of some or all of the hosted organizations within the selected time window. The organization migrations scheduled to be migrated in the selected time window can be enqueued in batches at different time points in the selected time window. The schedule policy can be configured or developed to prioritize some requested organizations over others, some types of requested organizations over other types. Organization migrations, for example in one or more batches, can be (at least partially) overlapped in time. Organization migrations optimal for different factors such as different time intervals in a shutdown window can be selected and grouped. Further, in accomplishing this optimized batching of migration of a plurality of organizations, resource consumption and operational parameters of the organizations are assessed and utilizes in determining the selected window.
The aforementioned limitations and reasons are in conjunction with all other claim limitations and the structure and environment which are not specifically recited in the quotes or expounded upon in the reasons. The Notice of Allowability is based on the totality of the claims. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY A TEETS/Primary Examiner, Art Unit 2195